Citation Nr: 1528309	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for left ear hearing loss and to an initial evaluation in excess of 30 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right ear hearing acuity at 4000 Hz at entrance to service was 50 dB while at separation from service, it was 60 dB at 4000 Hz.

2. The Veteran's tinnitus is likely related to his right ear hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for right ear hearing loss and tinnitus.  The Board observes that the Veteran has a right ear hearing loss disability for VA compensation purposes as his November 2012 VA examination shows that the threshold at 2000 Hz was 60 dB.  He is also competent to report tinnitus.  The question remains as to whether the current right ear hearing loss and tinnitus manifested during or as a result of service.

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was helicopter repairman.  During his November 2012 hearing before the DRO, he testified that during service he was a helicopter crew chief and that the helicopters were extremely noisy.  He was not provided hearing protection other than the crew helmet.  The helmet contained the radio system for communication between other crew chiefs and pilots.  He said he noticed hearing problems and intermittent tinnitus during service.

Service treatment records show that at entrance to service, the Veteran's right ear hearing acuity was as follows:


500
1000
2000
3000
4000
Right
5
0
0
--
50

The physician specifically found that the Veteran had a hearing loss disability at entrance to service.  At separation from service, his right ear hearing acuity was as follows:


500
1000
2000
3000
4000
Right
10
0
-5
0
60

In this case, the Veteran clearly had a hearing loss disability of the right ear at entrance to service.  Further, his right ear hearing loss had worsened by the time he separated from service.  Based on the threshold shifts in the Veteran's right ear hearing acuity at 500 Hz and 4000 Hz at entrance and separation from service, his lay evidence of exposure to acoustic trauma as a helicopter chief, and his DD Form 214 showing his MOS as a helicopter repairman, the Board finds that the evidence clearly shows a worsening of his hearing acuity in the right ear.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence is a high threshold and there is no evidence of record in this case that is sufficient to rebut the presumption of aggravation.  Accordingly, service connection for right ear hearing loss is granted.

Turning to the tinnitus claim, the Veteran testified before the DRO that he had tinnitus intermittently during service.  He told the November 2012 examiner that he had had intermittent tinnitus and that he noticed it 10 to 20 years ago.  The Veteran has herein been granted service connection for his right ear hearing loss based on acoustic trauma in service having aggravated his pre-existing right ear hearing loss.  The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear. 

The evidence unfavorable to the claim consists of the service treatment records which contain no mention of tinnitus, the many years between service and clinical documentation of tinnitus, and a negative VA audiology opinion.  See VA Examination, November 2012.  The positive evidence of record consists of the fact that he currently has service-connected right ear sensorineural hearing loss as well as tinnitus, and that, based on his MOS, he was exposed to acoustic trauma while he was on active duty.  Also, the Veteran is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the Board finds that the evidence for and against the claim for service connection for tinnitus is at least in equipoise.  As such, the Veteran should be given the benefit of the doubt that his tinnitus is as likely the result of his noise exposure (i.e., acoustic injury) during service or a symptom of his service-connected noise-induced right ear hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

Reasons for Remand: To schedule a VA examination.

The Veteran seeks service connection for left ear hearing loss.  Service treatment records show the Veteran had left ear hearing loss at entrance to service.  At that time, his left ear hearing acuity at 4000 Hz was 35 dB.  The hearing loss disability was clearly noted by the physician on the examination report.  During service, he served as a helicopter crew chief with no or minimal hearing protection and thus, is presumed to have been exposed to acoustic trauma.  At separation from service, it remained 35 dB.  No threshold shifts were noted at other frequencies.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In November 2012, the Veteran was afforded a VA examination.  While the examiner provided an opinion, the opinion did not indicate whether the Veteran's left ear hearing loss had been aggravated during service.  The examiner stated that there had been no significant shift in hearing during service; however, for the purposes of aggravation, the Board finds that this opinion is inadequate for rating purposes.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  In this case, since the VA examination failed to specifically address whether the left ear hearing loss was aggravated during service, a remand is necessary to obtain an additional opinion.

The Veteran seeks an increased rating for his service-connected PTSD, currently rated 30 percent disabling.  In the appellate brief, dated May 2015, the Veteran maintained that his PTSD symptoms are more severe than as represented in the November 2012 VA examination.  He stated that he has impairment of memory and flattened affect with inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, and sleep impairment.  He believes he was not fully assessed during the VA examination.  Given the Veteran's assertions and the fact that his last VA examination was in 2012, the Board finds a remand is warranted to determine the current severity of the Veteran's PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file all outstanding VA treatment records, if any.

2. Ascertain whether the November 2012 VA examiner is available and if so, request an addendum opinion.  If the examiner is not available, another qualified examiner must provide the opinion.  Provide the examiner with a copy of this remand and access to the Veteran's electronic claims file.

Based on a review of both the lay and medical evidence of record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was aggravated (underwent a permanent increase in disability) during active service beyond the normal progression of the disorder.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner should note that VA has conceded his exposure to acoustic trauma.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The claims file and the electronic claims file on VBMS and Virtual VA must be made available to the examiner and he or she must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected PTSD.

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation and assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

A complete rationale must be included for any provided opinions.

4. Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
 
5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


